 Please allow me, like preceding speakers, to extend to you, His Excellency Mr. Humayun Rasheed Choudhury, on behalf of the people of Guinea and of General Lansana Conte, Head of the Military Committee for National Recovery, President of the Republic and Head of State, our warm congratulations upon his election to the presidency of the General Assembly at the forty-first session. I am convinced that his mastery of international issues, his wisdom and his outstanding personal qualities constitute a guarantee that our deliberations will be successful.
I should like also to extend my whole-hearted congratulations and appreciation to his predecessor, Mr. Jaime de Pinies, who so competently and diligently guided the proceedings of the fortieth session.
My delegation would like also to pay a well-deserved tribute to our Secretary-General, Mr. Javier Perez de Cuellar for the perseverance and foresight he has demonstrated in defense of the cardinal principles of the United Nations Charter, always with the object of giving the Organization the impact commensurate with the noble aspirations of the international community. His annual report this year objectively describes the current situation of our Organization.
The political and economic evolution of the present-day world certainly does not inspire optimism. On the contrary, in spite of legal instruments developed by Member States to make their relations sounder in an atmosphere of harmony and sincere co-operation, we are witnessing a multiplication of hotbeds of tension, acts of aggression, an unbridled arms race and mistrust in international relations. In the economic field, a rising tide of protectionism, injustice in trade and a worsening of the foreign debt of the developing countries all threaten international solidarity and hinder the development of the third-world countries.
The system of collective security established by the Charter is constantly obstructed, since the normal functioning of the Security Council, the organ that has the main responsibility for the maintenance of international peace and security, requires in the first place a minimum of trust among the great Powers. Rare are the issues on which the Council succeeds in reaching a decision; and when it does succeed it is not able to implement its own decisions. This is the tragic case with Namibia and also with the Middle East.
Furthermore, while it was created in order to prevent conflicts and to stop tensions from mounting, the United Nations is no longer able to alleviate the consequences of those conflicts, being unable to tackle their causes because of the
paralysis of the Security Council. Thus Africa, Asia and Latin America have today become the distressing arena of tension and rivalry in the contemporary world, prompting many States to arm themselves even beyond their means and thus heightening insecurity throughout the world. In fact, behind a facade of international gatherings and in spite of a degree of consultations never before seen in history, the community of which we form part seems engaged in a retrenchment towards isolated national entities.
The United Nations is confronted with an unprecedented political and financial crisis which makes it more difficult for it to carry out correctly the tasks ■ entrusted to it and which narrows its field of action. It is time, here as in other areas, for the international community to assume its responsibilities with a view to ensuring respect for the Charter. Therefore genuine political will is required on the part of all, in order to bring about positive changes which may inspire greater trust in international relations.
I should like now to turn my attention to a few specific problems to which my country, the Republic of Guinea, attaches great importance.
Indeed, Guinea is convinced that the policy of detente will remain devoid of real significance if it is limited in its geographical bounds and its scope. Peaceful relations between the East and the West are certainly a necessary condition for international peace and security but they are not enough unless complemented by peaceful relations in the rest of the world.
For that reason, on the African continent, the obduracy of the Pretoria Government in carrying out its policy of racial repression, in spite of the relevant resolutions of the General Assembly and the Security Council, constitutes an affront to our Organization. In the case of South Africa we are faced with a unique paradox. The only regime in the present-day world which is Fascist in inspiration, it benefits nevertheless, almost unconditionally, from the support of certain countries which at the same time proclaim themselves indefatigable guarantors of respect for and promotion of human rights and democratic principles.
It is because of the multinational firms and the support of certain countries that the Pretoria racists have been able since 1948 to maintain that anachronistic system of apartheid. We are convinced that a combination of internal and external pressure through the imposition of comprehensive mandatory sanctions, under Chapter VII of the Charter of the United Nations, remains the only way to make it possible for a democratic and multiracial society to be established peacefully in South Africa.
The Republic of Guinea, while strongly condemning the repeated acts of aggression by the hateful Pretoria regime against the neighboring and front-line States, once again expresses its unconditional support for and solidarity with the struggle of the people of South Africa under the guidance of its different national liberation movements. We request the unconditional liberation of Nelson Mandela and all other political detainees.
As far as Namibia is concerned, resolution 435 (1978) of the Security Council remains the sole framework for the settlement of the Namibian question. It is up to the United Nations to ensure that it is fully and unconditionally implemented and thus to prevent all attempts to distort the process of decolonizing the territory. In this respect it is important to recall that Namibia is no sense a question of East-West relations, as some try to have us believe. It is purely and simply a question of decolonization, in which the international community has a great responsibility. Bearing this situation in mind, the Republic of Guinea will continue to give and strengthen its support for the South West Africa People's Organization (SWAPO), the sole and legitimate representative of the Namibian people, in its national liberation struggle.
We also believe that that independence must in no way be linked to a prior withdrawal of Cuban troops from Angola, which is, as far as we are concerned, a question of national sovereignty.
In addition to southern Africa, there are many other focal points of tension on the African continent. In connection with Western Sahara, only the organization of a referendum on self-determination for the Sahraoui peoples, in accordance with the resolution of the eighteenth session of the summit conference of the Heads of State or Government of the Organization of African Unity (OAU) and resolution 1514 (XV) of the General Assembly, could make it possible for a definitive solution to be found to the crisis. In this connection, my delegation appreciates the efforts made by the OAU and the Secretariat of our Organization, which have mediated between the different parties to the conflict.
With respect to Chad, the Government of the Republic of Guinea believes that the withdrawal of all foreign troops and non-interference in the internal affairs of that country constitute a prerequisite for the establishment of a climate of peace, harmony and reconciliation among our Chad brothers. We commend all the efforts made by the Government of Chad in this noble effort at reconciliation under OAU auspices.
As for the Horn of Africa, the talks that have been undertaken between Somalia and Ethiopia allow a measure of optimism that peace may be established in the sub-region. While Guinea encourages such initiatives, it feels that peace will be lasting only if the States of the sub-region overcome their differences in the higher interests of their respective peoples.
Given the injustices suffered by the Palestinian people, the Republic of Guinea reaffirms its staunch support for that martyred people in its struggle for recognition and the exercise of its right to existence and national identity under the leadership of the Palestine Liberation Organization (PLO), its sole and legitimate representative. We support the appeal made for the urgent convening of an international conference on the Middle East, with the effective participation of all parties concerned and, especially, that of the PLO.
The conflict between Iran and Iraq remains of concern to the international community and especially the Member States of the Islamic Conference. As a member of that organization and of the Islamic Peace Committee, the Republic of Guinea sincerely hopes that the parties to the conflict will demonstrate goodwill so as to put an end to that fratricidal war.
In connection with the question of Cyprus, my country, while it hopes for the restoration of a climate of understanding and harmony in Cyprus, continues to gives its complete support to the positive action of our Organization for a just and lasting solution.
The situation prevailing in Afghanistan and in Kampuchea constitutes a source of concern to the international community. The Republic of Guinea, faithful to the guiding principles of non-alignment, the Organization of African Unity, and the United Nations Charter, opposes all foreign interference in the internal affairs of those two States, which should be allowed in full freedom to determine the political system of their choice.
In this respect, we believe that the eight-point document prepared by the Coalition Government of Democratic Kampuchea may constitute a basis of negotiations for a peaceful, just and lasting solution to the problem of Kampuchea.
In connection with Korea, my delegation hopes that an atmosphere of brotherhood and understanding will be established in that country in which the people, who have suffered division and mistrust for a long time, have accomplished notable progress towards reunification. The people of Guinea and its Government welcome the many initiatives taken to ensure the independent and peaceful reunification of Korea, as well as the transformation of the Korean Peninsula into a nuclear-free, peaceful zone.
Likewise, in Central America the peaceful settlement of conflicts should go side by side with regional guarantees for security with respect to the sovereignty of States. May the Contadora and support groups be assured of the support and esteem of the people of Guinea for their efforts towards the restoration of peace and socio-economic development in the region.
I wish at this time to touch on economic issues which are of more concern than ever before. We deplore the fact that efforts of the international community to structure more equitable relations between the developed and the developing countries have not been more successful. In fact, forced to curb their development efforts because of the combined effects of the decline in the prices of exported goods and the increases in the cost of imported industrialized goods, most of the developing countries have recorded a considerable reduction in per capita income, and some of them are on the brink of economic bankruptcy, with disastrous consequences on the economic and social progress of their population.
The factors that have made their situation worse and led to a standstill and even a considerable decrease in production are now familiar to all. They are primarily a drop in the real value of public aid to development, monetary instability, fluctuation of exchange rates, a high interest rate, a steady deterioration in the terms of trade, and a virtual disintegration of the multilateral trade system, strict lending policies on the part of financial institutions, the heavy debt and debt servicing burden, as well as protectionism on the part of the developed countries.
The North-South dialog has become bogged down and has reached a dead end in all forums of the United Nations system. Some countries have even pitted some organs of the system against others, as though deliberations on international trade, industrialization, finances - for example, in the United Nations Conference on Trade and Development (UNCTAD) and the United Nations Industrial Development Organization (UNIDO) - were encroaching on the competence of the General Agreement
on Tariffs and Trade (GATT) or the International Monetary Fund (IMF), while in feet the activities of all these organizations are complementary and closely interrelated.
Such an attitude reflects a challenge by many countries to multilateralism and their relegation of the fundamental problems of underdevelopment; to second place in their concerns.
It is because of the distressing situation which our continent faces that, in May, the special session to consider the critical economic situation of our continent was held. It gave rise to great hope for our peoples and Governments, and provided an appropriate framework to further sensitize world public opinion on the problems confronting Africa.
We urgently appeal to the entire international conn unity to make the contribution requested of it to ensure effective implementation of the priority economic recovery program for 1986 to 1990 that the peoples and the Governments of Africa are committed to carrying out.
The demands of development in our various nations make it more than ever necessary to commit ourselves to resumption of the North-South dialog and global negotiations and the promotion of South-South co-operation, especially in the fields of science, technology and technological expertise, so as to encourage the kind of dialog that will ensure for our States collective self-reliance and harmonious, balanced, interdependent development.
I should like to express my Government's appreciation to the international community and international institutions, from which the Republic of Guinea has had active support in the implementation of its economic and institutional recovery program.
Another equally disturbing subject is that of disarmament and international security. Astronomical sums which could be used for economic purposes are used each year for the production of new, more sophisticated and more destructive weapons at a time when millions of human beings throughout the world are dying of hunger, disease and malnutrition. It is essential that the nuclear Powers begin genuine negotiations in an atmosphere of complete trust with a view to achieving general and complete disarmament, and that outer space is exploited for peaceful purposes only.
With this position in mind, my country encourages and desires more contacts and negotiations among the nuclear Powers to promote detente in international relations, especially between East and West.
Furthermore, my country believes that, in accordance with the relevant resolutions of the Organization of African Unity (OAU) and the United Nations, Africa must be kept outside the arms race.
It is the fervent hope of the Republic of Guinea that the future of human beings in a more calm international atmosphere, free of any nuclear threat, will be guaranteed. In the course of its 40 years of existence the United Nations has done effective work to reaffirm the purposes and principles of the Charter. The role and importance of the Organization in an international atmosphere of conflict have been sufficiently demonstrated. That is why we believe that it is more necessary than ever before to strengthen the role of our Organization to enable it to be both more effective and operational.
The democratic order which we cannot renounce and which is based on the equality of all sovereign States finds its ideal expression in the multilateral system. It is in this conviction that Guinea reaffirms its support for the United Nations as an instrument in the service of the higher interests of mankind as represented by a world of peace and progress in which man develops in freedom and justice.
